DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services______________________________________________

CMCS Informational Bulletin
DATE:

February 17, 2012

FROM:

Cindy Mann, Director

SUBJECT:

Essential Health Benefits FAQs

Today the Department of Health and Human Services (HHS) issued a list of frequently asked
questions (FAQs) to provide additional information on HHS’s intended approach to defining
essential health benefits (EHB). The EHB definition will ensure that health insurance plans in
the individual and small group markets, both inside and outside of the Affordable Insurance
Exchanges, as well Medicaid alternative benefit plans defined under Section 1937 of the Social
Security Act, offer a comprehensive package of service and items.
These FAQs follow a December 16, 2011 bulletin released by HHS, which outlined proposed
policies related to EHB that HHS plans to define in future rulemaking. HHS is publishing the
FAQs in order to be responsive to States and to give stakeholders timely information as they
work towards establishing Affordable Insurance Exchanges and making decisions for 2014.
Questions 20-22 in the FAQs relate specifically to Medicaid. CMCS will be releasing future
guidance on Medicaid benchmarks and essential health benefits. In the meantime, please let
us know your questions.
The Frequently Asked Questions released today are available at:
http://cciio.cms.gov/resources/files/Files2/02172012/ehb-faq-508.pdf
To view the essential health benefits bulletin released by HHS on December 16, 2011, visit:
http://cciio.cms.gov/resources/files/Files2/12162011/essential_health_benefits_bulletin.pdf
Questions about essential health benefits (for Medicaid and more generally) can be sent to:
EssentialHealthBenefits@cms.hhs.gov.

